DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed on 13 July 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the claim 12 recitation of “wherein at the first region and the second region are within 20 millimeters of each other”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As indicated supra, the newly added claim 12 limitation of “wherein at the first region and the second region are within 20 millimeters of each other” does not appear to be disclosed within the originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1, 16 and 20 recitations of “a first color associated with a first color-shifting property”, “a second color associated with a second color-shifting property”, “a first color associated with the first ink layer” and “a second color associated with the second ink layer” are unclear.  Exactly what sort of “associations” are desired?  Please review/revise/clarify.
Claims 2-15 and 17-18 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0321499 to Argoitia et al. (“Argoitia”) in view of U.S. Patent Application Publication No. 2012/0326430 to Kohlmann et al. (“Kohlmann”).
	Regarding claim 1, Argoitia discloses a method (e.g. method 10, as shown in fig. 1 and discussed at para. 10) comprising: i) exposing (e.g. executing magnetic field application step 12, as discussed at para. 54-55 and shown in figs. 1 and 3A-B) a security article (e.g. optically variable device 20, as shown in fig. 2H, comprising substrate 21 and its overlying layers; note that per para. 3, this assembly can be used as a security feature) to a first magnetic field (e.g. magnetic field 31, as shown in figs. 3A-B and discussed at para. 54) to magnetically orient (para. 54-56 and fig. 3B) a first set of particles (e.g. magnetic flakes 23, as discussed at para. 55-56) of (fig. 3B) a first ink (per para. 32, adhesives may be provided in the form of an adhesive ink) layer (e.g. adhesive layer 22); ii) curing (e.g. executing adhesive layer curing step 14, as discussed at para. 57 and shown in figs. 1 and 2E) the first ink layer (22) to fix an orientation (written abstract and para. 9) of the first set of particles (23); and iii) exposing (e.g. applying a second magnetic field, as discussed in para. 16), after (para. 16; note that a second such adhesive layer can only reasonably be provided on top of or beside the first adhesive layer after full formation and curing of said first adhesive layer, as exposing the first adhesive layer to a second magnetic field prior to curing would alter/destroy the first adhesive layer’s arrangement of magnetic flakes) curing (aforementioned execution of adhesive layer curing step 14) the first ink layer (22) to fix an orientation (written abstract and para. 9) of the first set of particles (23), the security article (aforementioned optically variable device 20) to a second magnetic field (e.g. the second magnetic field discussed at para. 16) to magnetically orient (para. 16) a second set of particles (e.g. second magnetic flakes discussed at para. 16) of a second ink (as discussed supra, para. 32 indicates that adhesives may be provided in the form of an adhesive ink) layer (e.g. second adhesive layer discussed at para. 16).
Argoitia does not disclose wherein a first color associated with a first color-shifting property (para. 23) of the first ink layer (22) is within at least 10 deltaE on a pigment measurement scale to a second color associated with a second color-shifting property (para. 23) of the second ink layer (aforementioned second adhesive layer) to create a color matching effect.
Kohlmann teaches the concept of providing a first color associated with a first color-shifting property (e.g. a color observed in a first instance of the color shifting regions discussed at para. 12) of a first ink layer (per para. 4, inks may be used to provide color shifting effects) that is within at least 10 deltaE on a pigment measurement scale (para. 12) to a second color associated with a second color-shifting property (e.g. a color observed in a second instance of the color shifting regions discussed at para. 12) of a second ink layer (per para. 4, inks may be used to provide color shifting effects) to create a color matching effect (note that providing such a 10 deltaE color difference will yield a color matching effect).
Additionally, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).  Note that a color/hue designation would be a form of printed matter.
Further, note that the selection of a color of an element could be considered a mere matter of design choice.
Given that Argoitia concerns a security document (para. 3) having adjacent color-shifting regions (para. 16 and 4) and Kohlmann provides that adjacent color-shifting regions can be provided with a specific color difference (para. 12), it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the Kohlmann color difference of at least 10 delta E to the adjacent Argoitia color-shifting inks, in order to provide the benefit of yielding a resultant aesthetic effect as desired.
	Regarding claim 2, Argoitia in view of Kohlmann discloses the method of claim 1, wherein the first ink layer (Argoitia 22) forms a color-shifting security feature (per Argoitia para. 23, the magnetic flakes 23 held within adhesive layer 22 may include color-shifting multilayer coatings).
	Regarding claim 3, Argoitia in view of Kohlmann discloses the method of claim 1, wherein the second magnetic field (aforementioned second magnetic field discussed at Argoitia para. 16) is different from (note that this is referred to as a “second” magnetic field, and thus will be a separate/discrete/different magnetic field from that of the Argoitia magnetic field 31) the first magnetic field (Argoitia 31).
	Regarding claim 6, Argoitia in view of Kohlmann discloses the method of claim 1, wherein curing (aforementioned execution of Argoitia adhesive layer curing step 14) the first ink layer (Argoitia 22) comprises: 21PATENTAttorney Docket No. 0099-0162C2exposing the first ink layer (Argoitia 22) to an ultra-violet (UV) light (Argoitia para. 57) to cure (Argoitia para. 57) the first ink layer (Argoitia 22).
	Regarding claim 7, Argoitia in view of Kohlmann discloses the method of claim 1, i) wherein the first ink layer (Argoitia 22) comprises a first pigment concentration (e.g. the concentration of Argoitia magnetic flakes 23 shown in fig. 3B), and ii) wherein the second ink layer (aforementioned Argoitia second adhesive layer) comprises a second pigment concentration (e.g. the concentration of second magnetic flakes disposed within the aforementioned second adhesive layer, as discussed at Argoitia para. 16).
Argoitia does not disclose second pigment concentration (aforementioned concentration of Argoitia second magnetic flakes) being different from the first pigment concentration (aforementioned concentration of Argoitia magnetic flakes 23).
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen pigment concentrations will determine the ultimate aesthetic optical effect yielded.
Additionally, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).  Note that the various ink layers applied can be considered to be forms of printed matter. 
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide concentrations of the respective sets of magnetic flakes as desired, in order to provide the benefit of presenting aesthetic optical effects as desired.
	Regarding claim 8, Argoitia in view of Kohlmann discloses the method of claim 1, further comprising: i) printing (Argoitia para. 54) the first ink layer (Argoitia 22) onto a first region (e.g. the region shown in Argoitia figs. 3A-B) of the security article (Argoitia 20); and ii) printing (Argoitia para. 54) the second ink layer (aforementioned Argoitia second adhesive layer) onto a second region (per Argoitia para. 16, the second adhesive layer may be provided on top of the adhesive layer 22 or beside the adhesive layer 22 as desired) of the security article (Argoitia 20).
	Regarding claim 9, Argoitia in view of Kohlmann discloses the method of claim 8, wherein the second region is completely overlapping with the first region (per Argoitia para. 16, the second adhesive layer may be provided on top of the adhesive layer 22).
	Regarding claim 10, Argoitia in view of Kohlmann discloses the method of claim 8, wherein the first region and the second region are partially overlapping (per Argoitia para. 16, the second adhesive layer may be provided on top of the adhesive layer 22 or beside the adhesive layer 22 as desired).
	Regarding claim 11, Argoitia in view of Kohlmann discloses the method of claim 8, wherein the second region is non-overlapping with the first region (per Argoitia para. 16, the second adhesive layer may be provided beside the adhesive layer 22).
	Regarding claim 12, Argoitia in view of Kohlmann discloses the method of claim 11, wherein at the first region and the second region are within 20 millimeters of each other (per Argoitia para. 16, the second adhesive layer may be provided on top of the adhesive layer 22 or beside the adhesive layer 22 as desired).
	Regarding claim 13, Argoitia in view of Kohlmann discloses the method of claim 11, wherein at the first region and the second region are within one centimeter of each other (per Argoitia para. 16, the second adhesive layer may be provided on top of the adhesive layer 22 or beside the adhesive layer 22 as desired).
	Regarding claim 14, Argoitia in view of Kohlmann discloses the method of claim 1, i) wherein the first ink layer (Argoitia 22) forms a static (Argoitia figs. 3A-B; note that magnetic flakes 23 are held in a static manner within adhesive layer 22) security feature (per Argoitia para. 3, the assembly can be used as a security feature), and ii) wherein the second ink layer (aforementioned Argoitia second adhesive layer) forms a dynamic (note that per Argoitia para. 62-63, magnetic flakes of the invention may create a visual appearance of a 3D-looking object based on angle of observation; also note Applicants’ definition of “dynamic security feature” provided at in para. 17 of Applicants’ filed specification) security feature (per Argoitia para. 3, the assembly can be used as a security feature).
	Regarding claim 15, Argoitia in view of Kohlmann discloses the method of claim 14, wherein the dynamic security feature comprises a three-dimensional effect (Argoitia para. 62-63).
	Regarding claim 16, Argoitia discloses a method (e.g. method 10, as shown in fig. 1 and discussed at para. 10) comprising: i) exposing (e.g. executing magnetic field application step 12, as discussed at para. 54-55 and shown in figs. 1 and 3A-B) a security article (e.g. optically variable device 20, as shown in fig. 2H, comprising substrate 21 and its overlying layers; note that per para. 3, this assembly can be used as a security feature) to a first magnetic field (e.g. magnetic field 31, as shown in figs. 3A-B and discussed at para. 54) to magnetically orient (para. 54-56 and fig. 3B) a first set of particles (e.g. magnetic flakes 23, as discussed at para. 55-56) of (fig. 3B) a first ink (per para. 32, adhesives may be provided in the form of an adhesive ink) layer (e.g. adhesive layer 22); ii) curing (e.g. executing adhesive layer curing step 14, as discussed at para. 57 and shown in figs. 1 and 2E) the first ink layer (22) to fix an orientation (written abstract and para. 9) of the first set of particles (23); and iii) exposing (e.g. applying a second magnetic field, as discussed in para. 16), after (para. 16; note that a second such adhesive layer can only be provided on top of the first adhesive layer after full formation and curing of said first adhesive layer, as adding the second layer prior to said curing would damage/destroy the first adhesive layer’s arrangement of magnetic flakes) curing (aforementioned execution of adhesive layer curing step 14) the first ink layer (22) to fix an orientation (written abstract and para. 9) of the first set of particles (23), the security article (aforementioned optically variable device 20) to a second magnetic field (e.g. the second magnetic field discussed at para. 16) to magnetically orient (para. 16) a second set of particles (e.g. second magnetic flakes discussed at para. 16) of a-4-PATENTU.S. Patent Application No. 17/583,404Attorney Docket No. 0099-0162C2 second ink (as discussed supra, para. 32 indicates that adhesives may be provided in the form of an adhesive ink) layer (e.g. second adhesive layer discussed at para. 16).
Argoitia does not disclose wherein a first color (para. 23) associated with the first ink layer (22) is within at least 15 deltaE on a pigment measurement scale to a second color (para. 23) associated with the second ink layer (aforementioned second adhesive layer).
Kohlmann teaches the concept of providing a first color associated with a first color-shifting property (e.g. a color observed in a first instance of the color shifting regions discussed at para. 12) of a first ink layer (per para. 4, inks may be used to provide color shifting effects) that is within at least 15 deltaE on a pigment measurement scale (para. 12; note that the provision of “at least a delta E value of 10” encompasses all such values greater than 10- including those that are “at least 15”) to a second color associated with a second color-shifting property (e.g. a color observed in a second instance of the color shifting regions discussed at para. 12) of a second ink layer (per para. 4, inks may be used to provide color shifting effects) to create a color matching effect (note that providing such a 10 deltaE color difference will yield a color matching effect).
Additionally, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).  Note that a color/hue designation would be a form of printed matter.
Further, note that the selection of a color of an element could be considered a mere matter of design choice.
Given that Argoitia concerns a security document (para. 3) having adjacent color-shifting regions (para. 16 and 4) and Kohlmann provides that adjacent color-shifting regions can be provided with a specific color difference (para. 12), it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the Kohlmann color difference of at least 15 delta E to the adjacent Argoitia color-shifting inks, in order to provide the benefit of yielding a resultant aesthetic effect as desired.
	Regarding claim 17, Argoitia in view of Kohlmann discloses the method of claim 16, wherein the first set of particles (Argoitia 23) include a set of color-shifting interference particles (Argoitia para. 23; note that reflection is a form of light interference).
	Regarding claim 18, Argoitia in view of Kohlmann discloses the method of claim 16, wherein the first set of particles (Argoitia 23) are oriented non- parallel to (Argoitia fig. 2E) a substrate (Argoitia 21).
	Regarding claim 19, Argoitia in view of Kohlmann discloses the method of claim 16, wherein the second ink layer (aforementioned Argoitia second adhesive layer) includes a magnetic (per Argoitia para. 55, element 23 is a set of “magnetic flakes”) color-shifting (Argoitia para. 23) ink (as discussed supra, Argoitia para. 32 indicates that adhesives may be provided in the form of an adhesive ink) that includes (Argoitia para. 16) the second set of particles (aforementioned second magnetic flakes discussed at Argoitia para. 16).
	Regarding claim 20, Argoitia discloses a method (e.g. method 10, as shown in fig. 1 and discussed at para. 10) comprising: i) exposing (e.g. executing magnetic field application step 12, as discussed at para. 54-55 and shown in figs. 1 and 3A-B) a security article (e.g. optically variable device 20, as shown in fig. 2H, comprising substrate 21 and its overlying layers; note that per para. 3, this assembly can be used as a security feature) to a first magnetic field (e.g. magnetic field 31, as shown in figs. 3A-B and discussed at para. 54) to magnetically orient (para. 54-56 and fig. 3B) a first set of particles (e.g. magnetic flakes 23, as discussed at para. 55-56) of (fig. 3B) a first ink (per para. 32, adhesives may be provided in the form of an adhesive ink) layer (e.g. adhesive layer 22); and ii) exposing (e.g. applying a second magnetic field, as discussed in para. 16) the security article (aforementioned optically variable device 20) to a second magnetic field (e.g. the second magnetic field discussed at para. 16) to magnetically orient (para. 16) a second set of particles (e.g. second magnetic flakes discussed at para. 16) of a second ink (as discussed supra, para. 32 indicates that adhesives may be provided in the form of an adhesive ink)  layer (e.g. second adhesive layer discussed at para. 16).
Argoitia does not disclose wherein a first color associated with a first color-shifting property (para. 23) of the first ink layer (22) is within at least 10 deltaE on a pigment measurement scale to a second color associated with a second color-shifting property (para. 23) of the second ink layer (aforementioned second adhesive layer) to create a color matching effect.
Kohlmann teaches the concept of providing a first color associated with a first color-shifting property (e.g. a color observed in a first instance of the color shifting regions discussed at para. 12) of a first ink layer (per para. 4, inks may be used to provide color shifting effects) that is within at least 10 deltaE on a pigment measurement scale (para. 12) to a second color associated with a second color-shifting property (e.g. a color observed in a second instance of the color shifting regions discussed at para. 12) of a second ink layer (per para. 4, inks may be used to provide color shifting effects) to create a color matching effect (note that providing such a 10 deltaE color difference will yield a color matching effect).
Additionally, it has been held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401,404 (Fed. Cir. 1983).  Note that a color/hue designation would be a form of printed matter.
Further, note that the selection of a color of an element could be considered a mere matter of design choice.
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to apply the Kohlmann color difference of at least 10 delta E to the adjacent Argoitia color-shifting inks.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Argoitia in view of Kohlmann and further in view of U.S. Patent No. 9,470,458 to Martin et al. (“Martin”).
Regarding claim 4, Argoitia in view of Kohlmann discloses the method of claim 1, wherein the first set of particles (Argoitia 23) are oriented substantially parallel to (see Argoitia figs. 2E-H and 3A-B; note that at least some of the particles 23 located toward the center of the grouping stand substantially parallel to the vertical side edges [defining a thickness dimension] of substrate 21) a surface (e.g. vertical side edges, defining a thickness dimension) of a substrate (Argoitia 21) of the security article (Argoitia 20).
	Argoitia in view of Kohlmann does not disclose wherein the first magnetic field (Argoitia 31) is a two-axial magnetic field.
	Martin teaches the concept of providing a two-axial magnetic field (e.g. biaxial magnetic field discussed at col. 3, line 60).
	Given that Argoitia concerns an adhesive ink composition containing magnetic flakes therein (para. 9 and 32) and Martin concerns a composition having particles influenced by a biaxial magnetic field (col. 3, lines 59-61), it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize the Martin biaxial magnetic field in forming the Argoitia magnetic adhesive ink flake patterns, in order to provide the benefit of yielding a resultant optical effect as desired.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Argoitia in view of Kohlmann and further in view of WO 2015/082344 A1 to Degott et al. (“Degott”), later published as U.S. Patent Application Publication No. 2016/0339474 (note that all references herein shall pertain to the U.S. publication).
	Regarding claim 5, Argoitia in view of Kohlmann discloses the method of claim 1, but does not disclose wherein the second magnetic field (aforementioned second magnetic field discussed at Argoitia para. 16) is a rotation magnetic field.
	Degott teaches the concept of providing a rotating secondary magnetic field (written abstract).
	Given that Argoitia and Degott both concern the production of security documents and magnetized pigment particle-based security elements for such security documents, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the Degott rotating magnetic field teaching to at least Argoitia’s second magnetic field, in order to provide the benefit of yielding a resultant Argoitia security element that is more sophisticated, and thus less likely to be successfully counterfeited.
Response to Arguments
In response to Applicants’ claim amendments and new claims, a further search of the pertinent areas of prior art was executed and thus, a new basis of rejection is set forth within the instant Office Action.  Accordingly, Applicants’ arguments have been considered, but are moot because the new grounds of rejection do not rely on the specific bases applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637